Citation Nr: 1120696	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  07-28 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel






INTRODUCTION

The Veteran served on active duty from September 2002 to February 2003, and from March 2005 to June 2006.  He also had active duty for training (ACDUTRA) with the Puerto Rico Army National Guard from September 1980 to December 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.


FINDING OF FACT

The Veteran's currently-diagnosed bilateral hearing loss is related to active duty service.  


CONCLUSION OF LAW

Service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  
Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Moreover, under 38 C.F.R. § 3.303(b), the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

38 C.F.R. § 3.385 defines impaired hearing as a disability for VA purposes when the hearing thresholds for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.

38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

Finally, in the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2002).

Here, the Veteran claims that his current bilateral hearing loss was caused by in-service noise exposure.  Specifically, he reported that he was exposed to heavy equipment and military noise, to include improvised explosive device detonations, mortar explosions, and gunfire, during his 18 months of combat exposure while serving in the Southwest Asia theater of operations.  He also alleges 20 years of annual noise exposure on the firing range and 5 years of monthly noise exposure in the form of mortar explosions while in the Puerto Rico Army National Guard.  However, he specifically claims that his hearing loss had its onset while he was on active duty in Iraq.  

The Veteran's service personnel records indicate that he trained with M-16 rifles and hand grenades during his period of ACDUTRA in 1980.  In addition, these records reveal that he served as an infantryman in Southwest Asia during his periods of active duty service from 2002 to 2003 and from 2005 to 2006.  Although the record does not verify the exact nature of the Veteran's job duties, the Board finds that it would have been consistent with the circumstances of his service, in his capacity as an infantryman, for him to have been exposed to acoustic trauma in the form of gunfire and heavy equipment noise.  See 38 U.S.C.A. § 1154.  As such, the Board finds that it is reasonable to assume that the Veteran was in fact exposed to acoustic trauma during his active duty service. 

The report of a November 1997 annual examination, which is last audiological evaluation prior to the Veteran's first period of active duty in Southwest Asia, reveals pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
25
35
LEFT
20
15
30
20
25

Service treatment records from the Veteran's first period of active duty service in Iraq are sparse.  Of record is a pre-deployment questionnaire that documents no complaints, treatment, or diagnosis of hearing loss.  It therefore stands to reason that the Veteran did not have hearing loss prior to entering service in 2002. 

In March 2005, prior to the Veteran's second period of active duty in Southwest Asia, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
40
45
55
LEFT
15
20
40
35
45

The Board emphasizes that this was the first time hearing loss was noted in the Veteran's service treatment records.  Subsequently, toward the end of the Veteran's second period of active duty in May 2006, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
35
30
45
LEFT
20
35
40
45
60

He was diagnosed with bilateral mild-to-severe sloping sensorineural hearing loss, although he did not notice any difficulty hearing at the time.  Binaural hearing aids were recommended and the Veteran was issued an H3 profile.  On his May 2006 DA Form 2173, the Veteran reported that he suffered from sensorineural hearing loss as a result of explosions and high mobility multipurpose wheeled vehicle (Humvee) noise in Iraq.  

Based on this evidence, the RO denied service connection in an October 2006 rating decision, finding that the March 2005 audiology evaluation showed that the Veteran's hearing loss preexisted active duty service, and that there was no evidence that the hearing loss permanently worsened during active service.  

Evidence of record at the time of the RO's October 2006 decision included the report of a July 2006 VA audiological examination.  The examiner found that the Veteran suffered from mild-to-moderately-severe sensorineural hearing loss from 1000 hertz (Hz) to 4000 Hz in his right ear, and mild-to-moderate sensorineural hearing loss from 1500 Hz to 4000 Hz in the left ear.  The results of testing show that he meets the requirements for hearing loss under 38 C.F.R. § 3.385.  The examiner failed to opine as to the probably etiology of the Veteran's hearing loss, or as to the likelihood that it was aggravated by his period(s) of active duty service.

Despite these deficiencies in the July 2006 examination, a remand for a more thorough VA audiology examination is unnecessary, as the Board concludes that service connection should be granted.  Specifically, the Veteran now has evidence of in-service acoustic trauma, a current disability, and evidence of a relationship between his current disability and active duty.  See Shedden, 381 F.3d at 1166 -67.  

As discussed above, the service treatment records reflect that the Veteran's hearing acuity significantly deteriorated sometime after his November 1997 audiology test while serving with the Puerto Rico Army National Guard, and  when he entered into active service for the second time in March 2005.  As discussed above, the Board concedes that he was exposed to acoustic trauma during his period of active duty in Southwest Asia.  Furthermore, the Veteran is competent to testify as to when his hearing loss symptomatology began.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  He has indicated on several occasions that his hearing loss first manifested while stationed in Iraq and has continued into the present.  

Here, based on the Veteran's exposure to acoustic trauma during active duty service, the significant deterioration of his auditory acuity between November 1997 and March 2005, and the Veteran's credible assertions of initial onset and continuity of symptomatology, the Board concludes that there is support for the conclusion that the Veteran's current bilateral hearing loss is attributed to his first period of active duty military service.  Any question as to presumption of soundness prior to entering his second period of service or aggravation is moot.  

Therefore, on the basis of the above analysis, and after consideration of all of the evidence, the Board finds it is as likely as not that the Veteran's bilateral hearing loss is related to his active military service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the appeal is granted.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


